Citation Nr: 1117092	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  02-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar strain and degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reopened the Veteran's claim for entitlement to service connection for lumbar strain and DDD of the lumbar spine, and denied it on the merits; and denied entitlement to service connection for DDD of the cervical spine and fibromyalgia.  In August 2004, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   

When this case was initially before the Board in January 2005, the Board reopened the Veteran's claim for entitlement to service connection for lumbar strain and DDD of the lumbar spine, and remanded the issues of entitlement to service connection for lumbar strain and DDD of the lumbar spine, entitlement to service connection for DDD of the cervical spine, and entitlement to service connection for fibromyalgia, for further development.  When this case was returned to the Board in December 2005, the Board denied entitlement to service connection for lumbar strain and DDD of the lumbar spine, DDD of the cervical spine, and fibromyalgia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in a February 2008 memorandum decision, vacated the Board's December 2005 decision insofar as the Board relied on an inadequate VA examination conducted in May 2005 to deny the Veteran's claims, and remanded the case to the Board for action consistent with the memorandum decision.  When this case was again returned to the Board in March 2010, it was remanded for further development.  

The issue of whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for gynecological problems has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2000 claim, July 2002 Form 21-4142/statement in support of claim, October 2005 statement in support of claim, and August 2004 Board hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 

FINDINGS OF FACT

1.  The Veteran's lumbar strain and DDD of the lumbar spine was incurred during active service.

2.  The preponderance of the evidence shows that the Veteran's current cervical spine disability was not present in service or for many years thereafter, and is not related to service, an incident of service origin, or her service-connected lumbar strain and DDD of the lumbar spine.

3.  The preponderance of the evidence shows that the Veteran's current fibromyalgia was not present in service or for many years thereafter, and is not related to service or an incident of service origin.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lumbar strain and DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010). 

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's lumbar spine claim, because the Board is herein granting service connection for lumbar strain and DDD of the lumbar spine, no further discussion of VA's duties to notify and assist is necessary with regard to this claim.

With regard to the Veteran's cervical spine disability and fibromyalgia claims, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in January 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  Although this letter did not specifically address the matter of secondary service connection for the Veteran's cervical spine disability, this is not prejudicial to the Veteran as she has demonstrated actual knowledge of what is required to substantiate her claim on this basis, as evidenced by statements submitted by her in April 2002 and October 2005, as well as statements made at her August 2004 Board hearing.  Moreover, although all required notice was not provided prior to the first adjudication of the Veteran's cervical spine disability and fibromyalgia claims, her claims were readjudicated after the notice requirements were met, in supplemental statements of the case dated in September 2005 and September 2010.  Therefore, the purpose of VCAA notice was not frustrated.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007). 

Additionally, in light of the denial of the Veteran's claims for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the Board notes that some of the Veteran's service treatment records have not been associated with the claims file.  Specifically, copies of her entrance examination and separation examination have not been associated with the claims file.  In this regard, the Board acknowledges that, in cases where the Veteran's service treatment records are unavailable through no fault of her own, there is a "heightened duty" to assist her in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, the RO has met this heightened duty to assist by obtaining the Veteran's available service treatment records, including copies of treatment records dated from October 1974 to May 1975 and her May 1975 separation report of medical history; obtaining copies of all adequately identified private treatment records; obtaining copies of all documents and evidentiary materials pertaining to her application for Social Security Administration disability benefits;  providing her with two VA examinations assessing the etiology of her cervical spine disability and fibromyalgia; and providing  her with a hearing before a Veterans Law Judge (VLJ).  In this regard, the Board notes that there is no indication from the claims file that the Veteran has received VA treatment for her cervical spine disability and/or fibromyalgia, and accordingly, no such records could be obtained.  

Further, the Board notes that, pursuant to 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1), if the Secretary is unable to obtain all relevant records sought after making reasonable efforts to obtain such records, the claimant is to be provided with notice: (1) identifying the records that the Secretary was unable to obtain, (2) briefly explaining the efforts that the Secretary made to obtain those records, and (3) describing any further action to be taken by the Secretary with respect to the claim.  As noted above, some of the Veteran's service treatment records have not been associated with the claims file.  In this regard, a May 2001 letter informed the Veteran that copies of her service treatment records had been requested and obtained, and went on to request that she submit evidence of in-service treatment for her claimed conditions.  Moreover, the record reflects that, in July 2004, the Veteran submitted copies of all service treatment records in her possession, and in an October 2005 statement, the Veteran reported that she had submitted copies of all of her service treatment records, as well as copies of all of her relevant private treatment records.  Finally, in letters dated in January 2005 and March 2010, the RO described all further action being taken by the Secretary with respect to her claims.  

Additionally, as noted above, in August 2004, the Veteran was afforded a hearing before the undersigned VLJ at which she presented oral testimony in support of her claims on appeal.  In this regard, the Board notes that, in a recent decision, Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. §  3.103(c)(2) requires that VLJs chairing a hearing have a duty to: (1) fully explain the issues on appeal, and (2) suggest the submission of evidence that may have been overlooked.  Here, although the VLJ did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  Specifically, the representative's questions elicited responses designed to show that the Veteran currently has a cervical spine disability and fibromyalgia, and that these conditions are etiologically related to her service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate his or her claim).  Additionally, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked, specifically asking the Veteran when and where she received treatment following separation from service.  Moreover, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  Rather, following her hearing, in an October 2005 statement, the Veteran reported that she had given a complete account of the basis of her claims at her August 2004 Board hearing.  Further, the August 2004 hearing transcript reflects that the Veteran's testimony was focused on the elements necessary to substantiate her claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Finally, the Board is satisfied that the RO has substantially complied with the Board's January 2005 and March 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in January 2005, it directed the RO to schedule the Veteran for VA examinations and obtain VA medical opinions, which were to be supported by complete rationales based on sound medical principles, assessing the etiology of the Veteran's cervical spine disability and fibromyalgia.  In this regard, the Board notes that, in May 2005, the Veteran was afforded a VA examination assessing the etiology of her cervical spine disability and fibromyalgia; unfortunately, however, as discussed in more detail below, the examiner failed to provide complete rationales for her opinions.  As such, in March 2010, the Board again remanded the Veteran's case for compliance with the January 2005 remand instructions, specifically ordering that the Veteran be afforded comprehensive examinations of her cervical spine disability and fibromyalgia, and that the examiner provide complete rationales for any opinions rendered, which were based on a review of the claims file and sound medical principles.  In this regard, the Board notes that, on remand, in September 2010, the Veteran was afforded another VA examination assessing the etiology of her cervical spine disability and fibromyalgia, and that the VA examiner provided complete rationales for her opinions, which were based on a review of the claims file, her examination of the Veteran, and her medical expertise.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her cervical spine disability and fibromyalgia claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed in more detail below, in this case, because there is no competent evidence showing that the Veteran was diagnosed with arthritis of the cervical and/or lumbar spine that was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. §3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A.  DDD of the Lumbar Spine

The Veteran contends that her currently diagnosed lumbar spine disability was incurred during, or aggravated by, military service.  In this regard, while the Veteran acknowledges that, prior to service, she suffered a low back injury when her father kicked her in the back, which resulted in her receiving hospital treatment on at least one occasion prior to entry into service, she contends that this injury was acute in nature, with no permanent residuals, and as such, she was asymptomatic when she entered service.  See August 2004 Board hearing transcript.  In support of this contention, the Veteran has reported that she did not begin seeking treatment for her back pain until five months following her entrance into service, after participating in advanced training exercises, and has had a continuity of symptomatology (i.e., pain) since.  See August 2004 Board hearing transcript.

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by "clear and unmistakable" (obvious or manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

Unfortunately, copies of the Veteran's entrance examination and report of medical history are not of record.  However, the Veteran's service treatment records do show that, on March 3, 1975, the Veteran was admitted to the U.S. Air Force Hospital at the Chanute Air Force Base for bilateral costovertebral angle pain, right lower quadrant pain, and nausea, which was initially attributed to endometriosis and probable recurrence of a urinary tract infection.  At that time, the Veteran reported that, prior to service, her father had kicked her in the back in a drunken stupor, and that she had experienced "back trouble" since.  In this regard, the Veteran indicated that she had been hospitalized on at least one occasion prior to service for her back pain.  On examination, the Veteran had very slight percussion and tenderness over the lumbar spine.  She was placed on bed rest for four days, and on March 7, 1975, she was noted to be asymptomatic.  Accordingly, she was discharged back to duty with a diagnosis of recurrent low back pain, probably postural; a two month marching waiver; and orders to undergo lumbosacral spine films and do Williams exercise as an outpatient.   

That same day, the Veteran underwent physical therapy for her back.  At that time, she reported that she had been struck in the back several years earlier and had suffered from recurrent back pain since.  On examination, the Veteran had minimal percussion and tenderness, discomfort on extension, and full range of motion.  She was instructed on a home program for exercises to relieve her low back discomfort, and was discharged from physical therapy until further consultation.  

Subsequently, on March 17, 1975, the Veteran sought treatment for a slight backache and vaginal bleeding following a fall down eight concrete stairs at a police station, and a fall down ten wooden stairs at her grandmother's home on March 12, 1975.  The Veteran reported that she was sore over her entire back.  Lumbosacral spine x-rays were conducted at that time, which the radiologist noted were in response to the Veteran's reports of recurrent back problems following an injury several years prior.  These x-rays revealed bony structures within normal limits, some straightening of the normal lordosis suggestive of a mild degree of muscle spasm, no spondylolysis or spondylolisthesis, well preserved intervertebral disc spaces, and intact pedicles.  Based on these results, the doctor noted that examination of the Veteran's lumbosacral spine was essentially normal.  

The following day, on March 18, 1975, the Veteran sought further treatment for her lower back, headaches, and stomach pains.  At that time, the doctor reported that the findings of his examination of the Veteran were normal.  

Additionally, on March 19, 1975, the Veteran sought treatment for back pain, leg pain, headaches, and some fainting/blacking out spells, reporting that she had recently been involved in an automobile accident and had fallen down some stairs.  In this regard, the Veteran reported that she was very worried about her condition, noting that she had previously been hospitalized for observation for a week and a half for a similar type of problem, but that no diagnosis had been rendered.  The doctor noted that he was confused as to when the Veteran's reported automobile accident and fall down the stairs had occurred, and then referred her to an internist and neurologist to determine whether she had petit mal epilepsy and/or hypoglycemia.  

Then, on March 20, 1975, the Veteran sought further follow-up treatment, reporting that her back was still aching and tender, mostly in the lumbar area.  The doctor noted that spine films conducted at that time were within normal limits, and went on to diagnose the Veteran with a chronic, persistent back strain for which he recommended physical therapy.  

Subsequently, in April 1975, the Veteran was placed on physical profile for chronic low back pain, acute sinusitis, and acute bronchitis.  Of note, on the physical profile serial report, it was noted that the Veteran had been placed in medical board evaluation channels by her physician, whose opinion was that the Veteran's disability was severe enough to preclude world-wide duty.  

Thereafter, on her May 7, 1975, separation report of medical history, the Veteran reported that she had suffered a head injury from falls down the stairs, and had experienced recurrent back pain, which a doctor noted 1) was due to her being kicked in the back at age 15 (i.e., two years prior to her entry into service), 2) had continued since, and 3) was exacerbated by a fall down the stairs.  In this regard, the doctor also noted that the Veteran had asked her recruiter not to mention her recurrent back pain on her enlistment physical.  Moreover, the doctor noted that, as of the date of her separation examination, the Veteran's recurrent back pain had resolved to its pre-entrance state.  

Finally, the day after her separation examination, on May 8, 1975, the Veteran was placed on a no marching, drilling, prolonged standing, or strenuous lifting physical profile due to pregnancy. 

Based on the doctor's notations on the Veteran's separation report of medical history, it appears as if the Veteran was noted to have a normal spine upon entrance into service.  Accordingly, although the Veteran later reported having had recurrent low back pain following a pre-service injury when her father kicked her in the back, because no spine disability was noted at the time of her entrance examination, acceptance, and enrollment into service, the Board finds that the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1). 

Having found that the Veteran is entitled to the presumption of soundness, the Board must now determine whether the established presumption has been rebutted by "clear and unmistakable" (obvious and manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  

In this regard, the Board notes that none of the Veteran's pre-service treatment records are of record.  Rather, the only evidence of record pertaining to the Veteran's pre-service treatment for her lumbar spine is her own statements that she was hospitalized on at least one occasion prior to service for her back pain following the incident in which her father kicked her in the back in a drunken stupor.  Significantly, however, there is no indication from the evidence of record precisely when the Veteran was hospitalized for her back, or whether she received any further treatment for her back prior to her entry into service.  Rather, as discussed above, the Veteran has since reported that her pre-service back injury resolved prior to her entry into service.  Further, she appears to have denied having recurrent back pain upon entry into service, and appears to have been noted to have a normal spine at her entrance examination.  Moreover, her service treatment records reveal that, following her entry into service in October 1974, she did not seek treatment for back pain until March 1975, after five months of basic training, and received continuous treatment for such back pain until she was separated from service in May 1975.  

Post-service, in July 1993, the Veteran received chiropractic treatment for low back pain from Dr. J. G. P..  At that time, she reported a history of ongoing low back pain since 1975, with increased pain following a reconstructive bowel surgery in 1989.  Additionally, Dr. P noted that there was objective evidence of disc degeneration of the lumbar spine associated with nerve root compression, and went on to diagnose the Veteran with lumbar subluxation, lumbar neuritis, and myofasciitis.  

Thereafter, in July 2000, the Veteran underwent a bone scan, the findings of which were consistent with osteoporosis in the upper lumbar spine and marked osteopenia in the lumbar spine.  Additionally, in August 2000, the Veteran sought private treatment for an acute exacerbation of low back pain, and at that time, she reported having a three to four year history of chronic low back pain.  Further, in September 2000, the Veteran sought treatment at the McLaren Regional Clinic for, among other things, right-sided low back pain, which radiated into the tailbone and occasionally the buttock, and was intermittent in nature; at that time, the doctor diagnosed the Veteran with low back pain, most likely mechanical, secondary to musculoskeletal etiology and right sacroiliac dysfunction.  Subsequently, in October 2000, the Veteran sought treatment for back pain with radiation into her right buttock and down her right thigh from Dr. J. C. K.  Additionally, in a November 2000 letter, Dr. C. C. D. reported that x-rays of the Veteran's spine revealed degenerative disk disease at L2, L3, and L5 with some lateral recessed stenosis.   

In February 2001, the Veteran underwent a drug allergy consultation with Dr. R. C. B., who noted that the Veteran was suffering from multiple medical problems, including lumbar DDD.  Further, in May 2001, the Veteran underwent a bone scan with blood pool imaging of the lumbar spine, which revealed no evidence of acute fracture or metastatic disease.  Additionally, in January 2004, under the care of Dr. R. J. W. , the Veteran underwent magnetic resonance imaging (MRI) of her lumbar spine, which revealed mild to moderate discogenic disease with spondyloarthropathy, most pronounced at L3-L4 and L4-L5, with a small to moderate superimposed right lateral herniated nucleus pulposus at L4-L5 with moderate right L4-L5 foraminal stenosis. 

At her August 2004 Board hearing, the Veteran testified that she had an acute low back injury prior to service that did not result in any permanent residuals.  Specifically, the Veteran reported that, as a teen, she was kicked in the back, causing a tear in her spleen for which she received treatment.  Moreover, the Veteran reported that her back was asymptomatic by the time that she entered service; however, after several months of training as an airframe repair specialist, she began having back pain, which persisted throughout the remainder of her service and has continued since.  Finally, the Veteran reported that although she was experiencing back problems at the time of discharge, she opted to take pregnancy discharge, rather than a medical discharge, because she had felt as though she was still able to work at that time.  

Thereafter, in May 2005, the Veteran was afforded a VA examination of the spine.  At the outset of the examination report, the examiner noted that she had reviewed the Veteran's claims file in detail, reporting that there was no documentation or evidence of a lumbosacral problem during service.  At the examination, the Veteran reported that she fell down a flight of stairs during basic training.  Additionally, the Veteran reported that her pre-service activities included gymnastics, soccer, volleyball, swimming, and horseback riding.  X-rays of the Veteran's lumbosacral spine conducted at that time revealed very minimal scoliotic curvature of the lower lumbar spine to the right with severe degenerative disc changes at L4-L5.  After discussing the findings of her physical examination and the results of diagnostic testing, the examiner diagnosed the Veteran with DDD at L4-L5, and went on to provide the opinion that, based on her clinical examination of the Veteran and the medical information in the claims file, the Veteran's chronic lumbar back disorder was not as likely as not related her eight months of military duty.  Significantly, however, the May 2005 VA examiner did not provide an opinion as to whether the Veteran had a lumbar spine disability that pre-existed service, and was not aggravated by such service. 

Subsequently, in August 2005, under the care of Dr. J. P. D., the Veteran underwent a further MRI of her lumbar spine, which revealed far right lateral disc protrusion at the L4-L5 level, extending into and beyond the neural foramen, which was slightly elevating the right L4 nerve root.  

Finally, in September 2010, in compliance with the Board's March 2010 remand instructions, the Veteran was afforded another VA examination.  At the outset of the examination report, the examiner noted that she had reviewed the Veteran's claims file and provided a brief summary of the Veteran's lumbar spine treatment to date.  The examiner also noted that x-rays of the lumbar spine conducted at that time revealed significant degenerative changes at L4-L5.  After discussing the findings of her physical examination and the results of her diagnostic testing, the examiner diagnosed the Veteran with DDD and arthritis of the lumbar spine.  She then went on to provide the opinion that the Veteran had a back condition that existed prior to service, but that there was no permanent increase in her back condition while the Veteran was in service.  In support of this opinion, the examiner noted that, during service, the Veteran reported having a prior back injury at the age of 15, when her father kicked her in the back, after which she had back problems.  In this regard, the examiner noted that, according to the Veteran's separation report of medical history, at the time of her entry examination, she was told not to note her back condition on her enlistment physical.  Further, the examiner reported that, although the Veteran's back condition was exacerbated by falls in March 1975, because her May 1975 separation examination noted that her back condition was "[n]ow resolved to pre-EAD state," this condition was back to its original state at the time of her separation from service.  

The September 2010 VA examiner also provided the opinion that the Veteran's DDD and arthritis of the lumbar spine were not caused by, or the result of, active duty military service.  In support of this opinion, the examiner reported that, although the Veteran had falls in March 1975 that exacerbated her back condition, x-rays taken on March 17, 1975, were negative for arthritis or DDD, and as such, there was no evidence of record that she had DDD or degenerative arthritis of the back at that time.  Further, the examiner noted that there was no evidence of a back problem until 1993, when the Veteran was 37 years old and 18 years after separation from service.  In this regard, the examiner reported that it was not unusual to see degenerative changes as a part of the aging process in a person the Veteran's age. 

On this record, the Board finds that the Veteran's current lumbar spine disability did not clearly and unmistakably pre-exist her military service.  Rather, the evidence shows that, although the Veteran was apparently hospitalized for back pain following the incident in which her father kicked her in the back at the age of 15 (i.e., in 1971 or 1972), this condition resolved prior to her entrance into service in October 1974.  In this regard, the Board finds it significant that, although a copy of the Veteran's entrance examination is not of record, her separation report of medical history indicates that the Veteran was found to have a normal spine at the time of her entrance examination.  Moreover, the Board finds it significant that, following her entrance into service in October 1974, the Veteran did not seek in-service treatment for back pain until March 1975, five months after entry into active duty, when she was diagnosed with a chronic, persistent back strain.  This history indicates that the Veteran did not have a low back condition when she entered service, but rather, developed a low back condition after several months of basic training.   

The Board acknowledges the September 2010 VA examiner's opinion that the Veteran had a back condition that existed prior to service, but that there was no permanent increase in her back condition while in service.  Significantly, however, in providing this opinion, the examiner appears to have relied upon an incomplete and inaccurate medical history.  Specifically, the Board notes that, although the examiner provided a summary of the Veteran's in-service treatment at the beginning of the examination report, in providing her negative opinion, she does not appear to have considered the fact that the Veteran received continuous treatment for her back pain from the time of her March 1975 fall until her separation in May 1975; the fact that she was placed on a physical profile for chronic low back pain, acute sinusitis, and acute bronchitis in April 1975; or the fact that the Veteran was placed in the medical board evaluation channels by her physician in April 1975 because her disability was considered severe enough to preclude world-wide duty.  Rather, in rendering her opinion, the VA examiner appears to have relied solely upon a single notation on the Veteran's separation report of history indicating that the Veteran's back condition had resolved to pre-EAD status by the time she was separated from service.  Moreover, the Board points out that, while the examiner reported that the Veteran had a preexisting "back condition" that existed prior to service and was not permanently worsened by service, she did not address whether the Veteran's currently diagnosed lumbar spine disabilities, namely DDD and degenerative arthritis of the lumbar spine, existed prior to service and were not aggravated thereby.  Accordingly, because the Board finds the September 2010 VA examiner's opinion to be incomplete and to be based on an incomplete/inaccurate factual history, the Board finds the opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

As such, the Board finds no clear and unmistakable evidence that the Veteran's lumbar spine disability pre-existed service with which to rebut the presumption of soundness.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rather, based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's current lumbar spine disability was incurred during service.  

In this regard, the Board notes that the Veteran is competent to report the symptoms of low back pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  It is within the Veteran's realm of personal knowledge whether she first began experiencing back pain during service and has continued to experience such pain since.  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that her pre-service back strain had resolved prior to her entry into service in October 1974, that she first began having a new onset of back pain during service after five months of basic training, and that she has continued to experience low back pain since service.  In this regard, the Board notes that the Veteran's records are internally consistent, as evidenced by her service treatment records, her post-service private treatment records, her August 2004 Board hearing testimony, the May 2005 and September 2010 VA examination reports, and her statements.  Additionally, the Board finds that it is facially plausible that the Veteran strained her back during the heavy lifting and exercise involved in basic training.  

Further, as discussed above, the Board finds it significant that the Veteran was first diagnosed with a chronic, persistent back strain during service in March 1975; received consistent follow-up treatment for her back pain during service until her separation in May 1975; was placed on a physical profile for chronic low back pain, acute sinusitis, and acute bronchitis in April 1975; and was placed in medical board evaluation channels in April 1975 because her physician was of the opinion that her disability was severe enough to preclude world-wide duty.    

The Board acknowledges the May 2005 VA examiner's opinion that, the Veteran's chronic lumbar back disorder was not at least as likely as not related to her eight months of military service.  Significantly, however, in providing this negative opinion, the VA examiner relied on an inaccurate factual history.  Specifically, the examiner reported that, contrary to the evidence of record as outlined above, there was no documentation or evidence of a lumbosacral problem during service.  Moreover, the May 2005 VA examiner failed to provide any explanation or rationale for her opinion that the Veteran's chronic lumbar back disorder was not related to service.  As such, the Board finds this opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

The Board also acknowledges the September 2010 VA examiner's opinion that the Veteran's DDD and arthritis of the lumbar spine was not caused by, or the result of, active duty military service.  Significantly, however, in providing this opinion, the examiner appears to have relied, in significant part, on the lack of documented evidence of DDD or degenerative arthritis in the Veteran's service treatment records directly following her in-service fall in March 1975.  Additionally, the Board acknowledges that the September 2010 VA examiner attempted to substantiate her opinion by inferring from the fact that it was "not unusual" to see degenerative changes as a part of the aging process, that the Veteran's degenerative changes at the age of 37 were age-related.  Significantly, however, the Board points out that, without more information, one cannot infer from the fact that it is "not unusual" to see degenerative changes in a 37-year old person, that the Veteran's specific degenerative changes when she was 37 years old were part of the aging process, rather than a result of in-service trauma to the spine.  Accordingly, because the September 2010 VA examiner relied on the fact that there was no evidence of DDD or degenerative arthritis in the Veteran's service treatment records, and because her rationale is based on questionable logic, the Board finds the opinion to be of little probative value in determining the etiology of the Veteran's lumbar spine disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on the service treatment records to provide a negative opinion); Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).   

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's back disability was incurred during her military service.  As such, she meets all of the elements required for service connection.  She currently has a back disability, namely DDD and degenerative arthritis of the lumbar spine.  Additionally, she has consistently reported the incidents in service that caused this condition, as is evidenced by the medical and lay evidence of record.  Moreover, she has provided competent and credible evidence of a continuity of symptomatology since service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for lumbar strain and DDD of the lumbar spine is granted.  

B.  Cervical Spine Disability

With regard to her cervical spine disability, the Veteran contends that this condition is causally related to several in-service falls down stairs, and her corresponding treatment for low back pain.  In the alternative, the Veteran contends that her current cervical spine disability is causally related to her now service-connected lumbar strain and DDD of the lumbar spine.  See August 2004 Board hearing transcript.  In support of these contentions, the Veteran has reported that she has continued to have neck pain since her March 1975 hospitalization for back pain, and that this pain has progressively worsened since.  See November 2000 claim, April 2002 substantive appeal, and August 2004 Board hearing transcript.  Additionally, at the outset, the Board notes that, during treatment with Dr. V. P. in April 2001, the Veteran reported that she had previously worked as a laboratory technician, and at her May 2005 VA examination, the Veteran reported that she had previously been employed as a home healthcare nurse.  

A review of the Veteran's available service treatment records reveals no evidence of treatment for neck pain, or a diagnosis of a cervical spine disorder; rather, these records reflect that the only treatment the Veteran received for her spine during service was treatment for her lumbar spine.  Unfortunately, a copy of the Veteran's May 1975 separation examination is not of record; however, on her May 1975 separation report of medical history, the Veteran noted that she had suffered a head injury during service when she fell down a flight of stairs.  Significantly, however, at that time, a doctor noted that skull and cervical spine films were normal.  

Post-service, in July 1993 the Veteran received chiropractic treatment for her neck pain from Dr. P., who diagnosed her with cervical subluxation and cervical disc degeneration.  Additionally, in August 2000, the Veteran underwent cervical spine x-rays, which revealed spondylosis, scoliosis, and intervertebral disc space narrowing with discogenic disease of the cervical spine, most pronounced at C5-C6 and C6-C7.  Several days later, the Veteran underwent electromyography (EMG) testing with Dr. J. B. due to her neck and arm pain.  At that time, Dr. A reported that the Veteran had recently been experiencing interscapular pain and neck pain, mainly on right side, and went on to report that the results of the EMG revealed no evidence of right cervical radiculopathies.  

Thereafter, during treatment with Dr. B. J. B. in September 2000, the Veteran reported that she had been experiencing upper thoracic and lower cervical spine pain for more than eight years.  In this regard, the Veteran indicated that her pain had been intermittent until February 2000, when it became more constant and began to radiate into her breast bone.  After discussing the Veteran's pertinent medical history and the results of diagnostic testing, Dr. B. diagnosed the Veteran with upper back pain that was mostly myofascial in etiology.  

Later that month, the Veteran underwent a cervical spine MRI, which revealed a very tiny disc protrusion at C3-C4, central disc protrusion and posterior osteophyte at C4-C5 with minimal spinal stenosis, disc herniation on the right and posterior spurring with mild spinal stenosis at C5-C6, disc protrusion and posterior spurring with mild spinal stenosis at C6-C7, and moderate degenerative changes in the mid and lower cervical spine.   

In an October 2000 treatment report, Dr. K. reported that the Veteran had a long history of myofascial pain, and had presented with a two month history of neck pain and radiation down her right arm.  After examining the Veteran and discussing the results of diagnostic testing, Dr. K. diagnosed the Veteran with possible right cervical radiculitis secondary to cervical DDD and spondylosis.  In this regard, Dr. K. acknowledged that the August 2000 EMG was reportedly normal; however, he went on to report that the Veteran had physical signs of right cervical radiculitis on examination.  

Then, in November 2000, the Veteran underwent a neurosurgical consultation with Dr. D. for her neck pain.  Dr. D. reported that the Veteran had a diagnosis of fibromyalgia and cervical disk disease, noting that her symptoms had been present for a long time, but had become severe within the past six months.  Dr. D. also reported that Dr. B.'s EMG results had been negative, and that a cervical MRI conducted in September 2000 revealed DDD at C5-C6 and C6-C7, but that there was no evidence of Arnold-Chiari malformation.  Finally, Dr. D. diagnosed the Veteran with somatic complaints of pain likely due to her known diagnosis of fibromyalgia.  

Subsequently, in a January 2001 letter, Dr. M. A. Z. reported that he had been treating the Veteran at the pain clinic at Henry Ford Hospital, where she was followed for, among other things, cervical radiculopathy.  Additionally, in February 2001, the Veteran underwent a further cervical spine MRI, which revealed no evidence of a cervical spine cord mass, but did show mild, predominantly central canal stenosis at C3-C4, C5-C6, and C6- C7.  The following week, the Veteran received treatment from Dr. B., who noted that the Veteran suffered from multiple problems, including chronic pain secondary to cervical DDD. 

Thereafter, in April 2001, the Veteran received treatment for her neck pain from Dr. P., reporting that such pain began three years earlier (i.e., in 1998), and that she had been experiencing intermittent numbness and pain until approximately August 2000, when she began having constant neck and right arm pain.  After examining the Veteran and discussing the results of diagnostic testing, Dr. P. diagnosed the Veteran with possible C6-C7 cervical radiculopathy and recommended that a cervical myelogram be conducted to determine whether there was significant nerve root involvement.  

Later that month, the Veteran received further treatment from Dr. K. for her neck pain.  At that time, Dr. K. reported that the Veteran's neck pain with radiation down her right arm was essentially unchanged since he had previously seen her in October 2000.  Dr. K. then went on to note that the Veteran's complaints of upper extremity coldness and color changes sounded more like vasospastic phenomenon than reflex sympathetic dystrophy, and as such, a vascular workup should be ordered and a referral to a neurologist should be made to rule out multiple sclerosis. 

In May 2001, the Veteran underwent a bone scan with blood pool imaging, which revealed mild degenerative changes in the lower cervical spine.  Additionally, during follow-up treatment later that month, Dr. S. N. M. reported that the Veteran's bone scan was normal with the exception of some mild scattered degenerative changes.  Further, in a December 2002 letter, Dr. K. reported that, as noted above, he had initially seen the Veteran in October 2000 for cervical radiculitis secondary to cervical DDD and spondylosis, and that the Veteran had returned that day with similar symptoms.  

Thereafter, in February 2004, the Veteran underwent cervical spine x-rays, which revealed cervical spondylosis in the lower cervical spine with disc space narrowing at C5-C6 and C6-C7, and slight anterior osteophyte formation.  Later that month, the Veteran underwent an MRI of the cervical spine, which revealed degenerative changes of the cervical spine, most notable at C5-C6, with an area of tiny central disc protrusion suggested, but no evidence of foraminal narrowing identified; and degenerative changes at C4-C5, including disc bulging and bony productive changes resulting in mild effacement of the anterior surface of the spinal canal and mild foraminal narrowing bilaterally.  

Then, in March 2004, the Veteran sought further treatment from Dr. P., reporting, amongst other things, that she continued to have neck and upper back pain.  Dr. P. noted that an MRI revealed mild spondylosis of the cervical spine.  Additionally, after discussing the results of neurological testing, Dr. P. reported that the Veteran's clinical picture showed mostly chronic disability radiculopathy, rather than a classic cervical radiculopathy or myelopathy.  

At her August 2004 Board hearing, the Veteran reported that she had experienced ongoing neck pain since service, which had continued to worsen over the years.  Additionally, she reported that her current cervical spine disability was a result of her lumbar spine problems insofar as it had progressed along with her lumbar spine disability.  

In May 2005, the Veteran was afforded a VA examination of her cervical spine.  At the outset of the examination report, the examiner noted that she had reviewed the Veteran's claims file in detail.  At the examination, the Veteran reported that she had been discharged after eight months of military service, during which her military occupational specialty was an airframe repair person, because she was three months pregnant.  Additionally, the Veteran reported that, during basic training, she had fallen down a flight of stairs.  X-rays of the cervical spine revealed cervical spondylotic changes in the lower cervical spine with disc space narrowing at C5, C6, and C7 with hypertrophic spring along the body margins anteriorly and posteriorly.   After discussing the results of the Veteran's physical examination and diagnostic testing, the examiner diagnosed the Veteran with cervical spondylosis.  Additionally, the examiner provided the opinion that based on her clinical examination of the Veteran and the medical information available in the claims file, the Veteran's chronic cervical spine disorder was not as likely as not related to her eight months of military service.  Significantly, however, the May 2005 VA examiner failed to provide any explanation or rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).   

Accordingly, in September 2010, in compliance with the Board's March 2010 remand instructions, the Veteran was afforded another VA examination.  At the outset of the examination report, the examiner noted that she had reviewed the Veteran's claims file and provided a brief summary of the Veteran's cervical treatment to date, specifically noting treatment for low back pain following falls down two different flights of stairs in March 1975.  The examiner also noted that x-rays of the cervical spine revealed significant kyphosis of the lower cervical spine with a suggestion of degenerative changes.  

After discussing the findings of her physical examination and the results of her diagnostic testing, the examiner diagnosed the Veteran with DDD and arthritis of the cervical spine, and went on to provide the opinion that this condition was not caused by, or the result of, falls during service, her complaints of low back pain during service, or her current low back disability.  In support of this opinion, the examiner reported that the Veteran was not seen or treated for a cervical spine condition while in service, and had no complaints of neck problems directly after her in-service falls.  Additionally, the examiner pointed out that the Veteran had no complaints of neck problems at the time of her May 1975 separation examination, and that the Veteran's earliest mention of neck problems was in 2000, 25 years following separation from service.  Moreover, the examiner reported that degenerative changes mediated by trauma do not travel from joint to joint.  Finally, the examiner reported that it was not unusual to see degenerative changes in a person the Veteran's age, as this was part of the aging process.  

Because it is undisputed that the Veteran had several in-service falls down stairs, is now service-connected for lumbar strain and DDD of the lumbar spine, and has been diagnosed with several cervical spine disabilities, including DDD of the cervical spine, the Board will focus on the evidence that relates to whether her current cervical spine disability is related to service, or to her service-connected lumbar spine disability.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's cervical spine disability is not related to service or to her service-connected lumbar spine disability.  In this regard, the Board notes that the only evidence of record indicating a possible nexus between the Veteran's current cervical spine disability and her in-service falls down flights of stairs and/or DDD of the lumbar spine is the Veteran's own assertions.   

Additionally, the Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In weighing and balancing the opinions of record, the Board acknowledges that, although the Veteran has reported being a nurse and laboratory technician, and is therefore competent to render medical opinions, she has submitted no evidence that she has specialized knowledge in orthopedics and/or musculoskeletal disorders.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004).   Moreover, the Board finds that the probative weight of the Veteran's opinion is greatly diminished because it was offered without any medical explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Furthermore, the credibility of her opinion is diminished insofar as she has a personal interest in the outcome of the proceeding.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that and that VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of her testimony). 

Additionally, although the Board acknowledges the Veteran's reports that she has continued to have cervical spine pain that has progressively worsened since service, the Board finds that her statements are not credible.  Specifically, the Board finds that her contentions regarding continuous cervical spine pain since separation from service (i.e., since May 1975) are outweighed by the contemporaneous medical evidence, which reveals that, during treatment with Dr. J. B. in August 2000, the Veteran reported that she had only recently began experiencing interscapular and neck pain; during treatment with Dr. B. in September 2000, the Veteran reported she had been experiencing upper thoracic and lower cervical spine pain for more than eight years (i.e., since approximately 1992); during treatment with Dr. K. in October 2000 the Veteran reported having a two month history of neck pain (i.e., since August 2000); during treatment with Dr. D. in November 2000, the Veteran reported that her symptoms of cervical disk disease had been present for a long time, but had become severe within the past six months (i.e., in May 2000); and during treatment with Dr. P. in April 2001, the Veteran reported that her neck pain began on an intermittent basis three years earlier (i.e., in approximately 1998), and had been constant since August 2000.  In this regard, the Board finds that the Veteran's credibility is diminished by the fact that the statements she has submitted in support of her claim and her statements made during medical treatment are inconsistent.  Specifically, the Board highlights that, contrary to her assertions that her cervical spine pain began during service in 1975, her statements made during treatment reveal that her cervical spine pain began, at the earliest, in 1992, with a majority of her reports indicating that pain actually began in August 2000.  Moreover, the Board points out that the lack of any documented treatment for her cervical spine for 18 years after separation from service further preponderates against a finding that she has experienced neck pain since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

By contrast, the Board finds the medical opinion of the September 2010 VA examiner, which was offered after a review of the Veteran's claims file and was supported with a well-reasoned and cogent medical rationale, to be to be more probative as to the etiology of the Veteran's cervical spine disability than the Veteran's conclusory statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In this regard, the Board notes that the September 2010 VA examiner acknowledged the Veteran's March 1975 in-service falls, but went on to report that, insofar as the Veteran reported no neck pain following this fall, and instead only reported having low back pain as a result of the fall, and because, degenerative changes mediated by trauma do not travel from joint to joint, the Veteran's DDD and arthritis of the cervical spine were not caused by, or the result of, falls during service, her complaints of low back pain during service, or her current low back disability. 

Based on the foregoing, the Board finds that there is no competent evidence of record showing that the Veteran's current cervical spine disability had its onset during active service, or within any applicable presumptive period, or was related to any in-service disease or injury, or her service-connected low back disability.  See 38 U.S.C.A. §§ 1110, 1112.   As such, the Board finds that the criteria for service connection for a cervical spine disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

C.  Fibromyalgia

With regard to her currently diagnosed fibromyalgia, the Veteran contends that this condition first manifested during service, but was misdiagnosed as endometriosis.  In this regard, the Veteran asserts that she continued to have endometriosis on an intermittent basis following separation from service, and that this ultimately resulted in her developing fibromyalgia.  See Veteran's July 2002 statement and August 2004 Board hearing transcript.  In the alternative, the Veteran asserts that the treatment she received for endometriosis in service, along with her lack of sleep due to the pain from her lumbar spine disability, resulted in her present fibromyalgia.  See August 2004 Board hearing transcript.  

At the outset, the Board again notes that, during treatment with Dr. P. in April 2001, the Veteran reported that she had previously worked as a laboratory technician, and at her May 2005 VA examination, the Veteran reported that she had previously been employed as a home healthcare nurse.  

A review of the Veteran's service treatment records fails to show treatment for, or a diagnosis of fibromyalgia.  However, these records do show that, in January 1975, the Veteran was admitted to the U.S. Air Force Hospital at the Chanute Air Force Base for right lower quadrant abdominal pain, discomfort, and tenderness, and that following a physical examination, she was transferred to Wright Patterson hospital for a laparoscopic examination, which revealed pelvic endometriosis.  Additionally, during follow-up treatment in February 1975 at the U.S. Air Force Base Hospital in Chanute, the Veteran was again diagnosed with endometriosis, with no cystic mass on the right ovary felt on examination.  Further, a March 1975 narrative summary shows that the Veteran was hospitalized for four days for right lower quadrant pain and nausea, and that at that time, the doctor noted that the Veteran's right lower quadrant pain had been keeping here awake at night since mid-February.  At the time of admission, the doctors attributed the Veteran's pain to endometriosis and probable recurrence of a urinary tract infection, and as such, placed her on bed rest; however, after four days, she was asymptomatic and was discharged back to duty with a diagnosis of resolving, acute pyelonephritis and endometriosis.  Additionally, during follow-up treatment later that month, the doctor again noted that the Veteran had endometriosis.  Finally, on her May 1975 separation report of medical history, the Veteran reported that she had experienced recent weight gain as a result of extensive bed rest and her current pregnancy; had received treatment for a female disorder; and had experienced a change in her menstrual pattern insofar as she had become pregnant in March 1975.  Significantly, however, on her separation report of medical history, she denied having a history of swollen or painful joints.    

The post-service evidence of record reflects that the Veteran began treatment for her fibromyalgia in approximately 1992.  Specifically, during treatment with Dr. B. in August 2000, the Veteran was noted to have a several year history of fibromyalgia.  Further, during treatment at the McLaren Regional Medical Center in September 2000, the Veteran was noted to have been diagnosed with fibromyalgia over eight years ago by Dr. M. of Rheumatology.  In this regard, the Veteran reported that her pain had only been intermittent until February 2000, when it became more constant.   

Thereafter, during treatment with Dr. K. in October 2000 and April 2001, the Veteran was noted to have a longstanding history of myofascial pain and fibromyalgia.  Additionally, in November 2000, the Veteran underwent a neurosurgical consultation with Dr. D. for her neck and right shoulder blade pain, and at that time, Dr. D. reported that the Veteran had a diagnosis of fibromyalgia, noting that her symptoms had been present for a long time, but had become severe within the past six months.  Based on his examination of the Veteran and review of previous EMG and MRI results, Dr. D. diagnosed the Veteran somatic complaints of pain likely due to here known diagnosis of fibromyalgia.  

Finally, in a January 2001 letter, Dr. Z. reported that the Veteran had fibromyalgia; in a February 2001 letter, Dr. B. noted that the Veteran had multiple problems, including fibromyalgia; and in a May 2001 letter, Dr. M. noted that the Veteran had been diagnosed with fibromyalgia. 

Because it is undisputed that the Veteran received treatment for endometriosis during service and has a current diagnosis of fibromyalgia, the Board will focus on the evidence that relates to whether her fibromyalgia is in any way related to military service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In this regard, the Board notes that, in March 2002, the Veteran sought treatment from Dr. R. M. S., who noted that the Veteran had a past medical history significant for irritable bowel syndrome (IBS), fibromyalgia, osteoporosis, hiatal hernia, and gastroesphageal reflux disease (GERD).  Additionally, at that time, the Veteran reported having a history of chronic abdominal pain for which she had previously undergone several laparoscopies and laparatomies with lysis of adhesions, with her most recent laparotomy in 1997.  In this regard, the Veteran reported that all of her abdominal pain had resolved for many years, but had started again a little over a year ago (i.e., in 2001), and had recently been quite severe.  Based on his evaluation of the Veteran, Dr. S. diagnosed the Veteran with abdominal and pelvic pain, and ruled out adhesions and IBS as possible etiologies.  

Later that month, the Veteran underwent a laparoscopy and lysis of adhesions under the care of Dr. S., which resolved some of her right lower quadrant pain, and thereafter, in an April 2002 letter, Dr. S. reported that the Veteran's chronic abdominal pain was probably secondary to IBS.  Significantly, however, Dr. S. made no mention of a potential relationship between the Veteran's current abdominal pain and her history of endometriosis.  

At her August 2004 Board hearing, the Veteran asserted that her fibromyalgia is a manifestation of the endometriosis for which she received treatment during service.  Additionally, in the alternative, she asserted that although her in-service endometriosis resolved prior to discharge from service, this condition has continued to manifest itself on an intermittent basis since service, ultimately resulting in her current fibromyalgia.  In this regard, the Veteran reported that fibromyalgia is a form of arthritis in the muscles and tendons, and that as a result of the continuing pain due to her endometriosis and back condition, her muscles and tendons were never able to rest, causing her to subsequently develop fibromyalgia. 

In May 2005, the Veteran was afforded a VA examination regarding her fibromyalgia.  At the outset of the examination report, the examiner noted that she had reviewed the Veteran's claims file in detail, noting that, based on a review of her service treatment records, there was no documentation or evidence of fibromyalgia during the Veteran's military service.  At her examination, the Veteran reported that her symptoms of generalized muscle aches, which were predominately on the right side, initially began in 1994, when she was diagnosed with fibromyalgia.  Additionally, the Veteran reported that her pain was now constant in nature.  The examiner noted that laboratory testing conducted at that time showed that rheumatoid testing was negative.  The examiner did not diagnose the Veteran with fibromyalgia; however, she did provide the opinion that based on her clinical examination of the Veteran and the medical information available in the claims file, the Veteran's complaints of fibromyalgia were not as likely as not related to any incident during her eight months of military service.  Significantly, however, the May 2005 VA examiner failed to provide any explanation or rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).   

Accordingly, in September 2010, in compliance with the Board's March 2010 remand instructions, the Veteran was afforded another VA examination.  At the outset of the examination report, the examiner noted that she had reviewed the Veteran's claims file and provided a brief summary of the Veteran's fibromyalgia treatment to date.  In this regard, the examiner noted that the first mention of fibromyalgia in the Veteran's claims file was in 1999.  Additionally, at the examination, the Veteran reported that her fibromyalgia initially had its onset in the 1980s, when she began experiencing numbness in her right thigh and back pain.  In this regard, the Veteran stated that the numbness, as well as some blotchiness, began to spread, and although she underwent testing with several doctors (i.e., a rheumatologist and radiologist), she was reportedly told that her condition could not be diagnosed because it was too difficult to distinguish this symptomatology from her back symptomatology.  However, the Veteran stated that she was ultimately diagnosed with fibromyalgia in the late 1980s or early 1990s, when she began a variety of treatment for the condition, including medication, hot/cold compresses, physical therapy, and spinal injections.  Further, the Veteran reported that she was currently experiencing overall pain, with tenderness in the front of her legs, arms, back, and face, worse on the right side of her body than her left.  Finally, the Veteran indicated that her pain had gotten progressively worse over the years.  

After discussing the findings of her physical examination and results of her diagnostic testing, the examiner diagnosed the Veteran with active fibromyalgia.  She then went on to provide the opinion that this condition was not caused by, or the result of, the Veteran's active duty service, including her in-service treatment for endometriosis and back pain.  In support of this opinion, the examiner reported that the Veteran was not seen or treated for fibromyalgia during service, and moreover, during service, she did not meet the diagnostic criteria of other tender points for fibromyalgia.  Additionally, the examiner noted that the Veteran first received treatment for fibromyalgia in 1999, 24 years following separation from service.  Furthermore, the examiner reported that there was no credible medical or scientific literature stating that endometriosis is a cause of fibromyalgia.  Finally, the examiner noted that the Veteran's back pain was a result of trauma to the spine, not her fibromyalgia.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's fibromyalgia is not related to service or an incident of service origin, including her in-service treatment for endometriosis.  In this regard, the Board notes that the only evidence of record indicating that the Veteran's current fibromyalgia first manifested during service, but was misdiagnosed as endometriosis, or resulted from her in-service treatment for endometriosis and her lack of sleep due to the pain from her lumbar spine disability, is the Veteran's own assertions.   

Additionally, the Board again notes that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In weighing and balancing the opinions of record, the Board acknowledges that the Veteran has reported being a nurse and laboratory technician, and is therefore competent to render medical opinions; however, the Board points out that she has submitted no evidence that she has specialized knowledge in musculoskeletal disorders.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Moreover, the Board finds that the probative weight of the Veteran's opinion is greatly diminished because it was offered without any medical explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Furthermore, the credibility of her opinion is diminished insofar as she has a personal interest in the outcome of the proceeding.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that and that VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of her testimony). 

Additionally, while the Board acknowledges the Veteran's reports that she first manifested fibromyalgia during service, which was misdiagnosed as endometriosis, and has continued to have the symptoms of fibromyalgia on an intermittent basis since, the Board finds that her statements are not credible.  Specifically, the Board finds that her contentions regarding intermittent pain due to her fibromyalgia since service (i.e., since May 1975) are outweighed by the contemporaneous medical evidence, which reveals that, during treatment at the McLaren Regional Medical Center in September 2000, the Veteran was noted to have been diagnosed with fibromyalgia in approximately 1992; during treatment with Dr. S. in March 2002, the Veteran reported that all of her abdominal pain had resolved for many years, but had started again in approximately 2001; at her May 2005 VA examination, the Veteran reported that her symptoms of generalized muscle aches initially began in 1994, when she was diagnosed with fibromyalgia; and at her September 2010 VA examination, the Veteran reported that her fibromyalgia initially had its onset in the late 1980s or early 1990s, when she began experiencing numbness in her right thigh and back pain.  In this regard, the Board finds that the Veteran's credibility is diminished by the fact that the statements she has submitted in support of her claim and her statements made during medical treatment are inconsistent.  Specifically, the Board highlights that, contrary to her assertions that her cervical spine pain began during service in 1975, her statements made during treatment reveal that her fibromyalgia began, at the earliest, in the late 1980s, almost 15 years after separation from service.  Moreover, the Board points out that the lack of any documented treatment for her fibromyalgia for 17 years after separation from service further preponderates against a finding that she has experienced generalized pain as a result of her fibromyalgia since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

By contrast, the Board finds the medical opinion of the September 2010 VA examiner, which was offered after a review of the Veteran's claims file and examination of the Veteran and was supported with a well-reasoned and cogent medical rationale, to be more probative as to the etiology of the Veteran's fibromyalgia than the Veteran's conclusory statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In this regard, the Board notes that the VA examiner acknowledged that the Veteran received treatment during service for endometriosis and back pain; however, she then went on to report that, because there was no credible medical or scientific literature demonstrating that endometriosis is a cause of fibromyalgia, and because the Veteran did not meet the diagnostic criteria of other tender points for fibromyalgia during service, nor did she receive treatment for fibromyalgia until 1999 (i.e., 24 years following separation from service), the Veteran's current fibromyalgia was not caused by, or the result of, her active duty service, including her in-service treatment for endometriosis and back pain.  

Based on the foregoing, the Board finds that there is no competent evidence of record showing that the Veteran's fibromyalgia had its onset during active service, or is related to any in-service disease or injury, or is related to the service-connected back disability.  See 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.310.  As such, the Board finds that the criteria for service connection for fibromyalgia are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Service connection for lumbar strain and degenerative disc disease of the lumbar spine is granted.  

Service connection for a cervical spine disability is denied.  

Service connection for fibromyalgia is denied.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


